Title: The American Commissioners to Thomas Barclay, 25 January 1787
From: American Commissioners
To: Barclay, Thomas


     
      Sir—
      London Jany. 25th. 1787
     
     We have transmitted to Mr. Lamb a Resolution of Congress vacating his Commission & Instructions & we had long before written to him, that we had no further service for him in Europe, and advising him to embark by the first oppertunity for America & lay his accounts before Congress— But by his Letter of october the 10th. to Mr. Jefferson dated Alicant he say’s “he is not able to take passage by Sea or Land” and that “he has been confined three Months” and that “he is exceedingly sorry he cannot have a full Settlement in Europe” We still hope that upon the receipt of the Orders of Congress he will embark immediately for New York, and we request of you that you would represent to him his indispensable Duty, to return home immediately, and give an account of his Conduct and expenditure of money: but you may nevertheless receive from him his account, and give your Judgement of it, according to the duty of your Department to Congress & if you please, to us—
     Mr. Lamb has drawn upon Mr. Adams as follows
     
      
      
       
       
       £   S. d
      
      
       1785— 
       Octr. 25th.— favr. of Mr. Grand at Paris—
       140:  0: 0
      
      
       
       Do— Do— Do— Do— Do—
       160:  0: 0
      
      
       
       Novr. 5th. 2 Bill of 150£ each—in favr. of Mr. Grand =
       300:  0: 0
      
      
       
       Decr. 29th. Do. in favour of John Ledyard =—
       12: 12: 0
      
      
       1786—
       Jany 25th. 7. Bill in favr. of Messrs. Etienne Drouilhet & Co: No. 1. = £300— No. 2 = 250£ no. 3 = 240£— no. 4 = 260£— no. 5 = 320£— No. 6. = 350£ and no. 7 = 280£ total equal £2000
       —2000:  0: 0
      
      
       
       march 7th: in favr. of Messrs: Etienne Drouilhet & Co:
       300:  0: 0
      
      
       
       Do— 8th: in favr: of Do.— Do— Do—
       300:  0: 0
      
      
       
       
       £3212: 12: 0
      
     
     Three Thousand two hundred and twelve pounds sterling has Mr. Lamb received, of the Cash of the United States, for which he is accountable to Congress and to you, and we desire you to get from him his Account of the Expenditure of it, and to enjoin upon him to return to Congress.— with great regard we are &c
     
      John Adams
     
     